Title: From George Washington to James Ross, 15 July 1795
From: Washington, George
To: Ross, James


          
            Dear Sir
            Philadelphia 15th July ⟨1795⟩
          
          Whether the transmission of the letter herewith sent may lead to a further discovery of the intentions of the writer, and who

the writer is, is more than I can inform you. I send it, because Mr Bingham, the author, has suggested the measure; because you are acquainted with my ideas respecting those lands, and because, to ⟨know⟩ the disposition of others, towards them, ⟨can⟩ be productive of no harm, but the contrary.
          In a ⟨few⟩ moments I shall set out for Virginia, ⟨to⟩ avoid (among other reasons) the intense heat of the city: wch for the last four or five days, has been suffocating. With ⟨very⟩ great esteem and regard I am—Dear Sir Your Obedt Hble Servt
          
            Go: Washington
          
        